Citation Nr: 1022864	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for arthritis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1952 to June 1955.

This matter came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of July 2007 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO). 

The Veteran's representative argues that the Veteran is 
entitled service connection for bilateral tinnitus as the issue 
was raised several times in this current appeal.  See May 2010 
Informal Hearing Presentation.  As this issue of entitlement 
for service connection of tinnitus has not yet been adjudicated 
by the RO, this issue is not properly before the Board; hence, 
the issue is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran alleges he was exposed to loud noise during his 
time in service which included participation in the Korean War.  

The Board notes that the Veteran's service medical records and 
most of his personnel records could not be located, possibly 
because they were destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri (NPRC).  In 
such cases, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule due to the absence of possible pertinent service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In a case like this in which a claimant's service records are 
unavailable through no fault of his own, there is a heightened 
obligation for VA to assist the Veteran in the development of 
his claim and to provide reasons or bases for any adverse 
decision rendered without these records.  See id.  This 
heightened obligation does not establish a heightened "benefit 
of the doubt" or lower the legal standard for proving a claim 
of service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 
(1995). 

A copy of the Veteran's DD-214 was received, showing that the 
Veteran was assigned to the Heavy Weapons Infantry during the 
Korean War, making it highly probable that the Veteran had loud 
noise exposure during his time in service.  Following service, 
the Veteran worked as a carpenter and laborer in a factory for 
more than a decade.  

In May 2007, the Veteran indicated that all the gun fire and 
noise from the Korean War was still in his head.  The Veteran 
stated that he had ringing in his head following service that 
has persisted to the current date.  The Veteran also reported 
in October 2007 that while in service, he was treated several 
times for hearing loss.  Unfortunately, as noted, no service 
treatment records are available.

The first post service hearing treatment that is of record 
appeared in October 2006, approximately 50 years after service, 
when the Veteran was treated at the VA audiology clinic and 
diagnosed with bilateral sensorineural hearing loss of moderate 
to severe degree and fit with hearing aids.  

The Veteran was provided with a VA audiological examination in 
October 2007.  After examination and testing, the examiner 
stated a diagnosis could not be made as the "behavior 
responses that were provided by the [Veteran] today are not at 
all consistent with those that were obtained at the... VA 
audiology clinic just a year ago."  The VA examiner also 
stated the efforts to obtain reliable and consistent 
audiometric data should be made.  

It appears that VA attempted to schedule the Veteran for an 
additional VA examination in January 2008, as there is a record 
showing that the Veteran failed to report.  However, there is 
no indication that the Veteran was ever provided notification 
of this examination.  Given the examiner's suggestion that an 
additional examination should be provided, an additional 
attempt should be made to obtain a medical opinion of record.

With regard to his claim of entitlement to service connection 
for arthritis of the shoulders, the Veteran has asserted that 
"before he left Korea, he told the doctor that he had... pain in 
his shoulders, and was still having pain in his shoulders after 
release from service and has had the problems ever since..."  

Following service, the Veteran worked as a carpenter and 
laborer in a factory for more than a decade.  It is also noted 
that the Veteran was injured when he fell down stairs in 
November 1969, causing a mild compression fracture in his back, 
and he was again injured in a motor vehicle accident in early 
1970 and reportedly hospitalized for two weeks.  However, no 
specific shoulder injuries or complaints were noted in any of 
the medical records.

Post-service VA treatment records dated in September 2006 show 
that the Veteran sought treatment for arthritis in his 
shoulders bilaterally and he reported having arthritis for 50 
years.

Given the Veteran's assertion that he had shoulder pain in 
service and the fact that his records were presumably 
destroyed, the Board concludes that an examination should be 
provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any outstanding VA and private 
treatment records.  The Veteran should be 
asked to provide dates, and locations of 
any medical treatment he has received since 
service, as well as the names of providers.  
Any records identified should be sought.

2.  Once any outstanding records are 
obtained, the Veteran should be scheduled 
for a VA audiological examination.  The 
Veteran's claims folder should be provided 
to the examiner.  After reviewing the 
claims file and examining the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater) that any diagnosed 
hearing loss either began during or was 
otherwise caused by the Veteran's military 
service.  In doing so, the examiner should 
address the Veteran's statements that he 
had ringing in his ears and difficulty 
hearing following service, and the fact 
that the Veteran worked as a carpenter for 
more than a decade following service.  The 
examiner should also indicate whether the 
Veteran's hearing loss is consistent with 
either noise exposure or with aging.  A 
complete rationale should be provided for 
any opinion expressed.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  

3.  Schedule the Veteran for a VA 
orthopedic examination.  The Veteran's 
claims folder should be provided to the 
examiner, and a complete rationale should 
be provided for any opinion expressed.  The 
examiner should diagnose any current 
shoulder disability (to include arthritis) 
and then provide an opinion as to whether 
it is at least as likely as not (50 percent 
or greater possibility) that any diagnosed 
shoulder disability either began during or 
was caused by the Veteran's time in 
service.  In doing so, the examiner should 
note the Veteran's statement he experienced 
pain in shoulder during and after service, 
and should address the fact that the 
Veteran worked as a carpenter for more than 
a decade and was in a motor vehicle 
accident in 1970.  

4.  Conduct any further development 
necessary based on any newly received 
evidence.

5.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is reminded that it is his responsibility to report 
for any scheduled examination and to cooperate in the 
development of the claim, and that the consequences for failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

